Woloszuk v Logan-Young (2018 NY Slip Op 04177)





Woloszuk v Logan-Young


2018 NY Slip Op 04177


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, AND TROUTMAN, JJ.


649 CA 15-00494

[*1]JACEK WOLOSZUK, INDIVIDUALLY AND AS EXECUTOR OF THE ESTATE OF ELLEN WOLOSZUK, DECEASED, PLAINTIFF-RESPONDENT,
vWENDE LOGAN-YOUNG, M.D., DOING BUSINESS AS ELIZABETH WENDE BREAST CLINIC, WENDE LOGAN-YOUNG, M.D., AND PHILIP MURPHY, M.D., DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. (APPEAL NO. 2.) 


UNDERBERG & KESSLER LLP, ROCHESTER (MARGARET E. SOMERSET OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
PAUL WILLIAM BELTZ, P.C., BUFFALO (ANNE B. RIMMLER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (William P. Polito, J.), entered July 7, 2014. The order, among other things, denied the motion of defendants Wende Logan-Young, M.D., doing business as Elizabeth Wende Breast Clinic, Wende Logan-Young, M.D., and Philip Murphy, M.D., to strike as abandoned the motion of plaintiff for sanctions or for leave to renew their opposition to sanctions. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Woloszuk v Wende Logan-Young, M.D., doing business as Elizabeth Wende Breast Clinic ([appeal No. 1] — AD3d — [June 8, 2018] [4th Dept 2018]).
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court